Exhibit 10.15

 

LOAN AND SECURITY AGREEMENT

 

This LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of April 20, 2005,
between SILICON VALLEY BANK, a California chartered bank, with its principal
place of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a
loan production office located at One Newton Executive Park, Suite 200, 2221
Washington Street, Newton, Massachusetts 02462, (“Bank”) and PHYSIOMETRIX, INC.
a Delaware corporation (“Borrower”), provides the terms on which Bank shall
extend credit to Borrower and Borrower shall repay Bank. The parties agree as
follows:

 

1                                         ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  The term
“financial statements” includes the notes, exhibits, and schedules; provided,
however, Bank acknowledges that unaudited interim financial statements are
subject to normal year-end adjustments, lack of footnotes or other presentation
items.  The terms “including” and “includes” always mean “including (or
includes) without limitation,” in this or any Loan Document.  Capitalized terms
in this Agreement shall have the meanings set forth in Article 13.  All other
terms contained in this Agreement, unless otherwise indicated, shall have the
meaning provided by the Code, to the extent such terms are defined therein.

 

2                                         LOAN AND TERMS OF PAYMENT

 


2.1                               PROMISE TO PAY.  BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY BANK THE UNPAID PRINCIPAL AMOUNT OF ALL CREDIT
EXTENSIONS AND INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF THE CREDIT EXTENSIONS
AS AND WHEN DUE IN ACCORDANCE WITH THIS AGREEMENT.


 


2.1.1                     REVOLVING ADVANCES.


 

(A)                                  REVOLVING LINE AVAILABILITY.  BANK SHALL
MAKE ADVANCES NOT EXCEEDING THE FOLLOWING (“REVOLVING LINE AVAILABILITY”): (I)
THE REVOLVING LINE, MINUS (II) THE AGGREGATE OUTSTANDING ADVANCES HEREUNDER. 
AMOUNTS BORROWED UNDER THIS SECTION MAY BE REPAID AND REBORROWED DURING THE TERM
OF THIS AGREEMENT.

 

(B)                                 BORROWING PROCEDURE.  TO OBTAIN AN ADVANCE,
BORROWER MUST NOTIFY BANK (WHICH NOTICE SHALL BE IRREVOCABLE) BY FACSIMILE OR
TELEPHONE BY 3:00 P.M. EASTERN TIME ON THE BUSINESS DAY THE ADVANCE IS TO BE
MADE.  IF SUCH NOTIFICATION IS BY TELEPHONE, BORROWER MUST PROMPTLY CONFIRM THE
NOTIFICATION BY DELIVERING TO BANK A COMPLETED PAYMENT/ADVANCE FORM.  BANK SHALL
CREDIT ADVANCES TO BORROWER’S DEPOSIT ACCOUNT.  BANK MAY MAKE ADVANCES UNDER
THIS AGREEMENT BASED ON INSTRUCTIONS FROM A RESPONSIBLE OFFICER OR HIS OR HER
DESIGNEE OR WITHOUT INSTRUCTIONS IF THE ADVANCES ARE NECESSARY TO MEET
OBLIGATIONS WHICH HAVE BECOME DUE.  BANK MAY RELY ON ANY TELEPHONE NOTICE GIVEN
BY A PERSON WHOM BANK REASONABLY BELIEVES IS A RESPONSIBLE OFFICER OR DESIGNEE.
BORROWER SHALL INDEMNIFY BANK FOR ANY LOSS BANK SUFFERS DUE TO SUCH RELIANCE.

 

(C)                                  INTEREST RATE.   THE PRINCIPAL AMOUNTS
OUTSTANDING UNDER THE REVOLVING LINE SHALL ACCRUE INTEREST AT A PER ANNUM RATE
EQUAL TO THE AGGREGATE OF THE PRIME RATE AND THREE PERCENT (3.0%), WHICH
INTEREST SHALL BE PAYABLE MONTHLY.

 

(D)                                 TERMINATION; REPAYMENT.  THE REVOLVING LINE
TERMINATES ON THE REVOLVING LINE MATURITY DATE, WHEN THE PRINCIPAL AMOUNT OF ALL
ADVANCES, THE UNPAID INTEREST THEREON, AND ALL OTHER OBLIGATIONS RELATING TO THE
REVOLVING LINE SHALL BE IMMEDIATELY DUE AND PAYABLE.

 


2.1.2                     UNDISBURSED CREDIT EXTENSIONS.  BANK’S OBLIGATION TO
LEND THE UNDISBURSED PORTION OF THE OBLIGATIONS SHALL TERMINATE IF, IN BANK’S
SOLE DISCRETION, THERE HAS BEEN A MATERIAL ADVERSE CHANGE IN THE GENERAL
AFFAIRS, MANAGEMENT, RESULTS OF OPERATION, CONDITION (FINANCIAL OR OTHERWISE) OR
THE PROSPECT OF REPAYMENT OF THE OBLIGATIONS, OR THERE HAS BEEN ANY MATERIAL
ADVERSE DEVIATION BY BORROWER FROM THE MOST RECENT BUSINESS PLAN OF BORROWER
PRESENTED TO AND ACCEPTED BY BANK PRIOR TO THE EXECUTION OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


2.2                               INTEREST RATE.


 

(A)                                  DEFAULT RATE. AFTER AN EVENT OF DEFAULT,
OBLIGATIONS SHALL BEAR INTEREST AT FIVE PERCENT (5.0%) ABOVE THE RATE EFFECTIVE
IMMEDIATELY BEFORE THE EVENT OF DEFAULT.

 

(B)                                 ADJUSTMENT TO INTEREST RATE.  THE APPLICABLE
INTEREST RATE HEREUNDER SHALL INCREASE OR DECREASE WHEN THE PRIME RATE CHANGES.

 

(C)                                  360-DAY YEAR.  INTEREST IS COMPUTED ON THE
BASIS OF A THREE HUNDRED SIXTY (360) DAY YEAR FOR THE ACTUAL NUMBER OF DAYS
ELAPSED.

 

(D)                                 DEBIT OF ACCOUNTS.  BANK MAY DEBIT ANY OF
BORROWER’S DEPOSIT OR OPERATING ACCOUNTS, INCLUDING ACCOUNT
NUMBER                    , FOR PRINCIPAL AND INTEREST PAYMENTS WHEN DUE, OR ANY
AMOUNTS BORROWER OWES BANK, WHEN DUE. BANK SHALL PROMPTLY NOTIFY BORROWER AFTER
IT DEBITS BORROWER’S ACCOUNTS.  THESE DEBITS SHALL NOT CONSTITUTE A SET OFF.

 

(E)                                  PAYMENTS.  INTEREST IS PAYABLE MONTHLY ON
THE FIRST CALENDAR DAY OF EACH MONTH.  PAYMENTS RECEIVED AFTER 12:00 NOON
EASTERN TIME ARE CONSIDERED RECEIVED AT THE OPENING OF BUSINESS ON THE NEXT
BUSINESS DAY.  WHEN A PAYMENT IS DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE
PAYMENT IS DUE THE NEXT BUSINESS DAY AND ADDITIONAL FEES OR INTEREST, AS
APPLICABLE, SHALL CONTINUE TO ACCRUE.

 


2.3                               FEES.  BORROWER SHALL PAY TO BANK:


 

(A)                                  COMMITMENT FEE.  A FULLY EARNED,
NON-REFUNDABLE COMMITMENT FEE OF TEN THOUSAND DOLLARS ($10,000.00) DUE AND
PAYABLE ON THE CLOSING DATE; AND

 

(B)                                 SUCCESS FEE.  A FULLY EARNED, NON-REFUNDABLE
FEE OF FIFTEEN THOUSAND DOLLARS ($15,000.00) DUE AND PAYABLE AT THE EARLIER OF
(I) THE OCCURRENCE OF THE SALE AGREEMENT EVENT, (II) THE REVOLVING LINE MATURITY
DATE, AND (III) THE EARLY TERMINATION OF THIS AGREEMENT; AND

 

(C)                                  BANK EXPENSES.  ALL BANK EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED THROUGH AND AFTER
THE CLOSING DATE, WHEN DUE.

 

3                                         CONDITIONS OF LOANS

 


3.1                               CONDITIONS PRECEDENT TO INITIAL CREDIT
EXTENSION.  BANK’S OBLIGATION TO MAKE THE INITIAL CREDIT EXTENSION IS SUBJECT TO
THE CONDITION PRECEDENT THAT BANK SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE
SATISFACTORY TO BANK, SUCH DOCUMENTS, AND COMPLETION OF SUCH OTHER MATTERS, AS
BANK MAY REASONABLY DEEM NECESSARY OR APPROPRIATE, INCLUDING, WITHOUT
LIMITATION, THE FOLLOWING:


 

(A)                                  THIS AGREEMENT;

 

(B)                                 A CERTIFICATE OF THE SECRETARY OF BORROWER
WITH RESPECT TO ARTICLES, BYLAWS, INCUMBENCY AND RESOLUTIONS AUTHORIZING THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE LOAN DOCUMENTS, AND ALL
TRANSACTIONS RELATED THERETO, INCLUDING THE WARRANT;

 

(C)                                  AN INTELLECTUAL PROPERTY SECURITY
AGREEMENT;

 

(D)                                 PERFECTION CERTIFICATE(S) BY BORROWER;

 

(E)                                  LANDLORD’S WAIVER;

 

(F)                                    A LEGAL OPINION OF BORROWER’S COUNSEL
(AUTHORITY AND ENFORCEABILITY);

 

(G)                                 WARRANT TO PURCHASE STOCK;

 

(H)                                 ACCOUNT CONTROL AGREEMENT/ INVESTMENT
ACCOUNT CONTROL AGREEMENT;

 

2

--------------------------------------------------------------------------------


 

(I)                                     INSURANCE CERTIFICATE;

 

(J)                                     PAYMENT OF THE FEES AND BANK EXPENSES;

 

(K)                                  CERTIFICATE OF FOREIGN QUALIFICATION (IF
APPLICABLE);

 

(L)                                     CERTIFICATE OF GOOD STANDING/LEGAL
EXISTENCE; AND

 

(M)                               SUCH OTHER DOCUMENTS, AND COMPLETION OF SUCH
OTHER MATTERS, AS BANK MAY REASONABLY DEEM NECESSARY OR APPROPRIATE.

 


3.2                               CONDITIONS PRECEDENT TO ALL CREDIT
EXTENSIONS.  BANK’S OBLIGATIONS TO MAKE EACH CREDIT EXTENSION, INCLUDING THE
INITIAL CREDIT EXTENSION, IS SUBJECT TO THE FOLLOWING:


 

(A)                                  TIMELY RECEIPT OF ANY PAYMENT/ADVANCE FORM;
AND

 

(B)                                 THE REPRESENTATIONS AND WARRANTIES IN
ARTICLE 5 SHALL BE TRUE IN ALL MATERIAL RESPECTS ON THE DATE OF THE
PAYMENT/ADVANCE FORM AND ON THE EFFECTIVE DATE OF EACH CREDIT EXTENSION EXCEPT
THAT ANY REPRESENTATION OR WARRANTY MADE AS OF A SPECIFIED EARLIER DATE SHALL BE
TRUE IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE AND NO EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, OR RESULT FROM THE CREDIT EXTENSION. EACH
CREDIT EXTENSION IS BORROWER’S REPRESENTATION AND WARRANTY ON THAT DATE THAT THE
REPRESENTATIONS AND WARRANTIES IN ARTICLE 5 REMAIN TRUE IN ALL MATERIAL RESPECTS
UNLESS SUCH REPRESENTATION OR WARRANTY RELATES SOLELY TO AN EARLIER DATE.

 

4                                         CREATION OF SECURITY INTEREST

 


4.1                               GRANT OF SECURITY INTEREST.  BORROWER HEREBY
GRANTS BANK, TO SECURE THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF THE
OBLIGATIONS AND THE PERFORMANCE OF EACH OF BORROWER’S DUTIES UNDER THE LOAN
DOCUMENTS, A CONTINUING SECURITY INTEREST IN, AND PLEDGES AND ASSIGNS TO BANK,
THE COLLATERAL, WHEREVER LOCATED, WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR
ARISING, AND ALL PROCEEDS AND PRODUCTS THEREOF.  SUBJECT TO SECTION 5.2,
BORROWER WARRANTS AND REPRESENTS THAT THE SECURITY INTEREST GRANTED HEREIN SHALL
BE A FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL.


 

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is bound by, any material license (other than over the counter software that is
commercially available to the public) or other material agreement with respect
to which Borrower is the licensee that prohibits or otherwise restricts Borrower
from granting a security interest in Borrower’s interest in such license or
agreement or any other property.  Borrower shall provide written notice to Bank
within ten (10) days of entering or becoming bound by, any such license or
agreement which is reasonably likely to have a material impact on Borrower’s
business or financial condition.  Borrower shall take such steps as Bank
reasonably requests to obtain the consent of, authorization by or waiver by, any
person whose consent or waiver is necessary for all such licenses or contract
rights to be deemed “Collateral” and for Bank to have a security interest in it
that might otherwise be restricted or prohibited by law or by the terms of any
such license or agreement, whether now existing or entered into in the future.

 

If Borrower shall, at any time, acquire a commercial tort claim, Borrower shall
promptly notify Bank in a writing signed by Borrower of the brief details
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to Bank.

 


4.2                               TERMINATION BY BORROWER.


 

Borrower may terminate this Agreement by sending written notice to Bank and
paying in full all Obligations.  If this Agreement is terminated, Bank’s lien
and security interest in the Collateral shall continue until Borrower fully
satisfies the Obligations. Upon the satisfaction in full of all Obligations and
the termination of the Bank’s obligation to make any Credit Extensions
hereunder, this Agreement and the security interest granted herein shall
terminate and all rights to the Collateral shall revert to Borrower.  Upon such
termination Bank will execute

 

3

--------------------------------------------------------------------------------


 

and deliver to Borrower any documents or instruments as Borrower shall
reasonably request to evidence such termination.

 


4.3                               AUTHORIZATION TO FILE FINANCING STATEMENTS. 
BORROWER HEREBY AUTHORIZES BANK TO FILE UCC FINANCING STATEMENTS, WITHOUT NOTICE
TO BORROWER, WITH ALL APPROPRIATE JURISDICTIONS IN ORDER TO PERFECT OR PROTECT
BANK’S INTEREST OR RIGHTS HEREUNDER, INCLUDING A NOTICE THAT ANY DISPOSITION OF
THE COLLATERAL, BY EITHER BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO
VIOLATE THE RIGHTS OF BANK UNDER THE CODE.


 

5                                         REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Bank as follows:

 


5.1                               DUE ORGANIZATION AND AUTHORIZATION.  BORROWER,
AND EACH SUBSIDIARY, IS DULY EXISTING AND IN GOOD STANDING IN ITS STATE OF
FORMATION AND QUALIFIED AND LICENSED TO DO BUSINESS IN, AND IN GOOD STANDING IN,
ANY STATE IN WHICH THE CONDUCT OF ITS BUSINESS OR ITS OWNERSHIP OF PROPERTY
REQUIRES THAT IT BE QUALIFIED EXCEPT WHERE THE FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.  IN CONNECTION WITH
THIS AGREEMENT, BORROWER DELIVERED TO BANK A PERFECTION CERTIFICATE SIGNED BY
BORROWER (THE “PERFECTION CERTIFICATE”).  BORROWER REPRESENTS AND WARRANTS TO
BANK THAT: (A) BORROWER’S EXACT LEGAL NAME IS THAT INDICATED ON THE PERFECTION
CERTIFICATE AND ON THE SIGNATURE PAGE HEREOF; AND (B) BORROWER IS AN
ORGANIZATION OF THE TYPE, AND IS ORGANIZED IN THE JURISDICTION, SET FORTH IN THE
PERFECTION CERTIFICATE; AND (C) THE PERFECTION CERTIFICATE ACCURATELY SETS FORTH
BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER OR ACCURATELY STATES THAT
BORROWER HAS NONE; AND (D) THE PERFECTION CERTIFICATE ACCURATELY SETS FORTH
BORROWER’S PLACE OF BUSINESS, OR, IF MORE THAN ONE, ITS CHIEF EXECUTIVE OFFICE
AS WELL AS BORROWER’S MAILING ADDRESS IF DIFFERENT, AND (E) AS OF THE DATE
HEREOF, ALL OTHER INFORMATION SET FORTH ON THE PERFECTION CERTIFICATE PERTAINING
TO BORROWER IS ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS.  IF BORROWER DOES
NOT NOW HAVE AN ORGANIZATIONAL IDENTIFICATION NUMBER, BUT LATER OBTAINS ONE,
BORROWER SHALL FORTHWITH NOTIFY BANK OF SUCH ORGANIZATIONAL IDENTIFICATION
NUMBER.


 

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
shall they constitute an event of default under any material agreement (as such
may be amended from time to time) by which Borrower is bound.  Borrower is not
in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

 


5.2                               COLLATERAL.  BORROWER HAS GOOD TITLE TO THE
COLLATERAL, FREE OF LIENS EXCEPT PERMITTED LIENS.  BORROWER HAS NO DEPOSIT
ACCOUNT, OTHER THAN THE DEPOSIT ACCOUNTS WITH BANK AND DEPOSIT ACCOUNTS
DESCRIBED IN THE PERFECTION CERTIFICATE DELIVERED TO BANK IN CONNECTION
HEREWITH.  THE COLLATERAL IS NOT IN THE POSSESSION OF ANY THIRD PARTY BAILEE
(SUCH AS A WAREHOUSE), UNLESS BORROWER HAS COMPLIED WITH THE PROVISIONS OF THIS
SECTION 5.2 WITH RESPECT THERETO.  EXCEPT AS HEREAFTER DISCLOSED TO BANK IN
WRITING BY BORROWER, NONE OF THE COMPONENTS OF THE COLLATERAL SHALL BE
MAINTAINED AT LOCATIONS OTHER THAN AS PROVIDED IN THE PERFECTION CERTIFICATE.
 IN THE EVENT THAT BORROWER, AFTER THE DATE HEREOF, INTENDS TO STORE OR
OTHERWISE DELIVER ANY PORTION OF THE COLLATERAL TO A BAILEE, THEN BORROWER WILL
FIRST RECEIVE THE WRITTEN CONSENT OF BANK AND SUCH BAILEE MUST ACKNOWLEDGE IN
WRITING THAT THE BAILEE IS HOLDING SUCH COLLATERAL FOR THE BENEFIT OF BANK. ALL
INVENTORY IS IN ALL MATERIAL RESPECTS OF GOOD AND MARKETABLE QUALITY, FREE FROM
MATERIAL DEFECTS.  BORROWER IS THE SOLE OWNER OF THE INTELLECTUAL PROPERTY,
EXCEPT FOR NON-EXCLUSIVE LICENSES GRANTED TO ITS CUSTOMERS IN THE ORDINARY
COURSE OF BUSINESS.  EACH PATENT IS VALID AND ENFORCEABLE AND NO PART OF THE
INTELLECTUAL PROPERTY HAS BEEN JUDGED INVALID OR UNENFORCEABLE, IN WHOLE OR IN
PART, AND NO CLAIM HAS BEEN MADE THAT ANY PART OF THE INTELLECTUAL PROPERTY
VIOLATES THE RIGHTS OF ANY THIRD PARTY {EXCEPT TO THE EXTENT SUCH CLAIM COULD
NOT REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.


 


5.3                               LITIGATION.  EXCEPT AS SHOWN IN THE PERFECTION
CERTIFICATE, AS OF THE DATE HEREOF, THERE ARE NO ACTIONS OR PROCEEDINGS PENDING
OR, TO THE KNOWLEDGE OF BORROWER’S RESPONSIBLE OFFICERS OR LEGAL COUNSEL,
THREATENED BY OR AGAINST BORROWER OR ANY SUBSIDIARY IN WHICH AN ADVERSE DECISION
COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.


 


5.4                               NO MATERIAL DETERIORATION IN FINANCIAL
STATEMENTS.  ALL CONSOLIDATED FINANCIAL STATEMENTS FOR BORROWER AND ANY
SUBSIDIARY DELIVERED TO BANK FAIRLY PRESENT IN ALL MATERIAL RESPECTS BORROWER’S
CONSOLIDATED FINANCIAL CONDITION AND BORROWER’S CONSOLIDATED RESULTS OF
OPERATIONS AS OF THE DATES AND FOR THE PERIODS SPECIFIED.

 

4

--------------------------------------------------------------------------------


 


THERE HAS NOT BEEN ANY MATERIAL DETERIORATION IN BORROWER’S CONSOLIDATED
FINANCIAL CONDITION SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS
SUBMITTED TO BANK.


 


5.5                               SOLVENCY.  THE FAIR SALABLE VALUE OF
BORROWER’S ASSETS (INCLUDING GOODWILL MINUS DISPOSITION COSTS) EXCEEDS THE FAIR
VALUE OF ITS LIABILITIES; AND BORROWER IS ABLE TO PAY ITS DEBTS (INCLUDING TRADE
DEBTS) AS THEY MATURE.


 


5.6                               REGULATORY COMPLIANCE.  BORROWER IS NOT AN
“INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” UNDER
THE INVESTMENT COMPANY ACT OF 1940.  BORROWER IS NOT ENGAGED AS ONE OF ITS
IMPORTANT ACTIVITIES IN EXTENDING CREDIT FOR MARGIN STOCK (UNDER REGULATIONS X,
T AND U OF THE FEDERAL RESERVE BOARD OF GOVERNORS).  BORROWER HAS COMPLIED IN
ALL MATERIAL RESPECTS WITH THE FEDERAL FAIR LABOR STANDARDS ACT.  BORROWER HAS
NOT VIOLATED ANY LAWS, ORDINANCES OR RULES, THE VIOLATION OF WHICH COULD
REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.  NONE OF BORROWER’S
OR ANY SUBSIDIARY’S PROPERTIES OR ASSETS HAS BEEN USED BY BORROWER OR ANY
SUBSIDIARY OR, TO THE BEST OF BORROWER’S KNOWLEDGE, BY PREVIOUS PERSONS, IN
DISPOSING, PRODUCING, STORING, TREATING, OR TRANSPORTING ANY HAZARDOUS SUBSTANCE
OTHER THAN IN COMPLIANCE WITH APPLICABLE LAW.  BORROWER AND EACH SUBSIDIARY HAS
TIMELY FILED ALL REQUIRED MATERIAL TAX RETURNS AND PAID, OR MADE ADEQUATE
PROVISION TO PAY, ALL MATERIAL TAXES, EXCEPT THOSE BEING CONTESTED IN GOOD FAITH
WITH ADEQUATE RESERVES UNDER GAAP OR FOR WHICH EXTENSIONS HAVE BEEN PROPERLY
REQUESTED.  BORROWER AND EACH SUBSIDIARY HAS OBTAINED ALL CONSENTS, APPROVALS
AND AUTHORIZATIONS OF, MADE ALL DECLARATIONS OR FILINGS WITH OR OBTAINED
EXTENSIONS FOR FILING, AND GIVEN ALL NOTICES TO, ALL GOVERNMENT AUTHORITIES THAT
ARE NECESSARY TO CONTINUE ITS BUSINESS AS CURRENTLY CONDUCTED EXCEPT WHERE THE
FAILURE TO OBTAIN OR MAKE SUCH CONSENTS, DECLARATIONS, NOTICES OR FILINGS WOULD
NOT REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.


 


5.7                               SUBSIDIARIES; INVESTMENTS.  BORROWER DOES NOT
OWN ANY STOCK, PARTNERSHIP INTEREST OR OTHER EQUITY SECURITIES EXCEPT FOR
PERMITTED INVESTMENTS.


 


5.8                               FULL DISCLOSURE.  NO WRITTEN REPRESENTATION,
WARRANTY OR OTHER STATEMENT OF BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT
GIVEN TO BANK AS OF THE DATE SUCH REPRESENTATIONS, WARRANTIES OR OTHER
STATEMENTS WERE MADE CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS
TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED IN THE
CERTIFICATES OR STATEMENTS NOT MISLEADING (WHEN TAKEN AS A WHOLE, IT BEING
RECOGNIZED BY BANK THAT THE PROJECTIONS AND FORECASTS PROVIDED BY BORROWER IN
GOOD FAITH AND BASED UPON REASONABLE ASSUMPTIONS ARE NOT TO BE VIEWED AS FACTS
AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY SUCH PROJECTIONS
AND FORECASTS MAY DIFFER FROM THE PROJECTED OR FORECASTED RESULTS).


 

6                                         AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 


6.1                               GOVERNMENT COMPLIANCE.  BORROWER SHALL
MAINTAIN ITS, AND ALL SUBSIDIARIES’, LEGAL EXISTENCE AND GOOD STANDING IN THEIR
RESPECTIVE JURISDICTIONS OF FORMATION AND MAINTAIN QUALIFICATION IN EACH
JURISDICTION IN WHICH THE FAILURE TO SO QUALIFY WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS OR OPERATIONS.  BORROWER
SHALL COMPLY, AND HAVE EACH SUBSIDIARY COMPLY, IN ALL MATERIAL RESPECTS, WITH
ALL LAWS, ORDINANCES AND REGULATIONS TO WHICH IT IS SUBJECT, NONCOMPLIANCE WITH
WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS OR OPERATIONS
OR WOULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.


 


6.2                               FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.


 

(A)                                  BORROWER SHALL DELIVER TO BANK:  (I) AS
SOON AS AVAILABLE, BUT NO LATER THAN THIRTY (30) DAYS AFTER THE LAST DAY OF EACH
MONTH, A COMPANY PREPARED CONSOLIDATED BALANCE SHEET AND INCOME STATEMENT
COVERING BORROWER’S CONSOLIDATED OPERATIONS DURING THE PERIOD CERTIFIED BY A
RESPONSIBLE OFFICER AND IN A FORM ACCEPTABLE TO BANK; (II) WITHIN FIVE (5) DAYS
OF FILING, BORROWER SHALL PROVIDE BANK COPIES OF OR ELECTRONIC NOTICE OF LINKS
TO ALL STATEMENTS, REPORTS AND NOTICES MADE AVAILABLE TO BORROWER’S SECURITY
HOLDERS OR TO ANY HOLDERS OF SUBORDINATED DEBT AND ALL REPORTS ON FORM 10-K, AND
10-Q FILED WITH THE SECURITIES AND EXCHANGE COMMISSION; (IV) A PROMPT REPORT OF
ANY LEGAL ACTIONS PENDING OR THREATENED AGAINST BORROWER OR ANY SUBSIDIARY THAT
COULD RESULT IN DAMAGES OR COSTS TO BORROWER OR ANY SUBSIDIARY OF ONE HUNDRED
THOUSAND DOLLARS ($100,000.00) OR MORE; (V) PROMPT NOTICE OF ANY MATERIAL CHANGE
IN THE COMPOSITION OF THE INTELLECTUAL PROPERTY, OR THE REGISTRATION OF ANY
COPYRIGHT (IN ACCORDANCE WITH SECTION 6.7), INCLUDING ANY SUBSEQUENT OWNERSHIP
RIGHT OF BORROWER IN OR TO ANY COPYRIGHT, PATENT

 

5

--------------------------------------------------------------------------------


 

OR TRADEMARK NOT SHOWN IN ANY INTELLECTUAL PROPERTY SECURITY AGREEMENT BETWEEN
BORROWER AND BANK OR KNOWLEDGE OF AN EVENT THAT MATERIALLY ADVERSELY AFFECTS THE
VALUE OF THE INTELLECTUAL PROPERTY; AND (VI) OTHER FINANCIAL INFORMATION
REASONABLY REQUESTED BY BANK.

 


6.3                               INTENTIONALLY DELETED.


 


6.4                               TAXES.  BORROWER SHALL MAKE, AND CAUSE EACH
SUBSIDIARY TO MAKE, TIMELY PAYMENT OR TIMELY REQUEST FOR EXTENSION OF PAYMENT OF
ALL MATERIAL FEDERAL, STATE, AND LOCAL TAXES OR ASSESSMENTS (OTHER THAN TAXES
AND ASSESSMENTS WHICH BORROWER IS CONTESTING IN GOOD FAITH, WITH ADEQUATE
RESERVES MAINTAINED IN ACCORDANCE WITH GAAP OR FOR WHICH AN EXTENSION OF
DEADLINE HAS BEEN PROPERLY REQUESTED) AND WILL DELIVER TO BANK, ON DEMAND,
APPROPRIATE CERTIFICATES ATTESTING TO SUCH PAYMENTS.


 


6.5                               INSURANCE.  BORROWER SHALL KEEP ITS BUSINESS
AND THE COLLATERAL INSURED FOR RISKS AND IN AMOUNTS,   AND AS ARE REASONABLE AND
CUSTOMARY FOR SIMILARLY SITUATED COMPANIES.  INSURANCE POLICIES SHALL BE IN A
FORM, WITH COMPANIES, AND IN AMOUNTS THAT ARE SATISFACTORY TO BANK IN ITS
REASONABLE DISCRETION.  ALL PROPERTY POLICIES SHALL HAVE A LENDER’S LOSS PAYABLE
ENDORSEMENT SHOWING BANK AS AN ADDITIONAL LOSS PAYEE AND ALL LIABILITY POLICIES
SHALL SHOW BANK AS AN ADDITIONAL INSURED AND ALL POLICIES SHALL PROVIDE THAT THE
INSURER MUST GIVE BANK AT LEAST TWENTY (20) DAYS NOTICE BEFORE CANCELING ITS
POLICY.  AT BANK’S REQUEST, BORROWER SHALL DELIVER CERTIFIED COPIES OF POLICIES
AND EVIDENCE OF ALL PREMIUM PAYMENTS. PROCEEDS PAYABLE UNDER ANY POLICY SHALL,
AT BANK’S OPTION, BE PAYABLE TO BANK ON ACCOUNT OF THE OBLIGATIONS.
NOTWITHSTANDING THE FOREGOING, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, BORROWER SHALL HAVE THE OPTION OF APPLYING THE PROCEEDS OF ANY
CASUALTY POLICY UP TO ONE HUNDRED THOUSAND DOLLARS ($100,000.00), IN THE
AGGREGATE, TOWARD THE REPLACEMENT OR REPAIR OF DESTROYED OR DAMAGED PROPERTY;
PROVIDED THAT (I) ANY SUCH REPLACED OR REPAIRED PROPERTY (A) SHALL BE OF EQUAL
OR LIKE VALUE AS THE REPLACED OR REPAIRED COLLATERAL AND (B) SHALL BE DEEMED
COLLATERAL IN WHICH BANK HAS BEEN GRANTED A FIRST PRIORITY SECURITY INTEREST AND
(II) AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT ALL
PROCEEDS PAYABLE UNDER SUCH CASUALTY POLICY SHALL, AT THE OPTION OF BANK, BE
PAYABLE TO BANK ON ACCOUNT OF THE OBLIGATIONS.  IF BORROWER FAILS TO OBTAIN
INSURANCE AS REQUIRED UNDER SECTION 6.5 OR TO PAY ANY AMOUNT OR FURNISH ANY
REQUIRED PROOF OF PAYMENT TO THIRD PERSONS AND BANK, BANK MAY MAKE ALL OR PART
OF SUCH PAYMENT OR OBTAIN SUCH INSURANCE POLICIES REQUIRED IN SECTION 6.5, AND
TAKE ANY ACTION UNDER THE POLICIES BANK DEEMS PRUDENT.


 


6.6                               ACCOUNTS.


 

(A)                                  IN ORDER TO PERMIT BANK TO MONITOR
BORROWER’S FINANCIAL PERFORMANCE AND CONDITION, BORROWER SHALL MAINTAIN AN
OPERATING ACCOUNT WITH BANK AS OF THE CLOSING DATE, AND SHALL MAINTAIN ITS
PRIMARY OPERATING ACCOUNTS WITH BANK ON OR PRIOR TO SIXTY (60) DAYS OF THE
CLOSING DATE.

 

(B)                                 BORROWER SHALL IDENTIFY TO BANK, IN WRITING,
ANY BANK OR SECURITIES ACCOUNT OPENED BY BORROWER WITH ANY INSTITUTION OTHER
THAN BANK.  IN ADDITION, FOR EACH SUCH ACCOUNT THAT BORROWER AT ANY TIME OPENS
OR MAINTAINS, BORROWER SHALL, AT BANK’S REQUEST AND OPTION, PURSUANT TO AN
AGREEMENT IN FORM AND SUBSTANCE ACCEPTABLE TO BANK, CAUSE THE DEPOSITORY BANK OR
SECURITIES INTERMEDIARY TO AGREE THAT SUCH ACCOUNT IS THE COLLATERAL OF BANK,
AND ENTER INTO A “CONTROL AGREEMENT” PURSUANT TO THE TERMS HEREUNDER.  THE
PROVISIONS OF THE PREVIOUS SENTENCE SHALL NOT APPLY TO DEPOSIT ACCOUNTS
EXCLUSIVELY USED FOR PAYROLL, PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT
PAYMENTS TO OR FOR THE BENEFIT OF BORROWER’S EMPLOYEES.

 


6.7                               REGISTRATION OF INTELLECTUAL PROPERTY RIGHTS. 
BORROWER SHALL NOT REGISTER ANY COPYRIGHTS OR MASK WORKS IN THE UNITED STATES
COPYRIGHT OFFICE UNLESS IT: (I) HAS GIVEN AT LEAST FIFTEEN (15) DAYS’ PRIOR
WRITTEN NOTICE TO BANK OF ITS INTENT TO REGISTER SUCH COPYRIGHTS OR MASK WORKS
AND HAS PROVIDED BANK WITH A COPY OF THE APPLICATION IT INTENDS TO FILE WITH THE
UNITED STATES COPYRIGHT OFFICE (EXCLUDING EXHIBITS THERETO); (II) EXECUTES A
SECURITY AGREEMENT/IP AGREEMENT OR SUCH OTHER DOCUMENTS AS BANK MAY REASONABLY
REQUEST IN ORDER TO MAINTAIN THE PERFECTION AND PRIORITY OF BANK’S SECURITY
INTEREST IN THE COPYRIGHTS PROPOSED TO BE REGISTERED WITH THE UNITED STATES
COPYRIGHT OFFICE; AND (III) RECORDS SUCH SECURITY AGREEMENT/ IP AGREEMENT WITH
THE UNITED STATES COPYRIGHT OFFICE CONTEMPORANEOUSLY WITH FILING THE COPYRIGHT
APPLICATION(S) WITH THE UNITED STATES COPYRIGHT OFFICE.  BORROWER SHALL PROMPTLY
PROVIDE TO BANK A COPY OF THE COPYRIGHT APPLICATION(S) FILED WITH THE UNITED
STATES COPYRIGHT OFFICE, TOGETHER WITH EVIDENCE OF THE RECORDING OF THE SECURITY
DOCUMENTS [IP AGREEMENT] NECESSARY FOR BANK TO MAINTAIN THE PERFECTION AND
PRIORITY OF ITS SECURITY INTEREST IN SUCH COPYRIGHTS OR MASK WORKS.  BORROWER
SHALL PROVIDE WRITTEN NOTICE TO BANK OF ANY APPLICATION FILED BY BORROWER IN THE
UNITED STATES PATENT TRADEMARK OFFICE FOR A PATENT OR TO REGISTER A TRADEMARK OR
SERVICE MARK WITHIN 30 DAYS OF ANY SUCH FILING.

 

6

--------------------------------------------------------------------------------


 

Borrower shall:  (i) protect, defend and maintain the validity and
enforceability of the Intellectual Property; (ii) promptly advise Bank in
writing of material infringements of the Intellectual Property; and (iii) not
allow any Intellectual Property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public without Bank’s written consent.

 


6.8                               FURTHER ASSURANCES.  BORROWER SHALL EXECUTE
ANY FURTHER INSTRUMENTS AND TAKE FURTHER ACTION AS BANK REASONABLY REQUESTS TO
PERFECT OR CONTINUE BANK’S SECURITY INTEREST IN THE COLLATERAL OR TO EFFECT THE
PURPOSES OF THIS AGREEMENT.


 

7                                         NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent:

 


7.1                               DISPOSITIONS.  CONVEY, SELL, LEASE, TRANSFER,
ASSIGN OR OTHERWISE DISPOSE OF (COLLECTIVELY A “TRANSFER”), OR PERMIT ANY OF ITS
SUBSIDIARIES TO TRANSFER, ALL OR ANY PART OF ITS BUSINESS OR PROPERTY, INCLUDING
THE INTELLECTUAL PROPERTY, EXCEPT FOR TRANSFERS OF (A) INVENTORY IN THE ORDINARY
COURSE OF BUSINESS; (B) NON-EXCLUSIVE LICENSES AND SIMILAR ARRANGEMENTS FOR THE
USE OF THE PROPERTY OF BORROWER OR ITS SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS; OR (C) WORN-OUT OR OBSOLETE EQUIPMENT.  BORROWER SHALL NOT ENTER INTO
AN AGREEMENT WITH ANY PERSON OTHER THAN BANK WHICH RESTRICTS THE SUBSEQUENT
GRANTING OF A SECURITY INTEREST IN THE INTELLECTUAL PROPERTY.


 


7.2                               CHANGES IN BUSINESS, OWNERSHIP, MANAGEMENT OR
BUSINESS LOCATIONS.  ENGAGE IN OR PERMIT ANY OF ITS SUBSIDIARIES TO ENGAGE IN
ANY BUSINESS OTHER THAN THE BUSINESSES CURRENTLY ENGAGED IN BY BORROWER OR
REASONABLY RELATED THERETO, OR HAVE A MATERIAL CHANGE IN ITS OWNERSHIP (OTHER
THAN BY THE SALE OF BORROWER’S EQUITY SECURITIES IN A PUBLIC OFFERING) OR
MANAGEMENT.  BORROWER SHALL NOT, WITHOUT AT LEAST THIRTY (30) DAYS PRIOR WRITTEN
NOTICE TO BANK: (A) RELOCATE ITS CHIEF EXECUTIVE OFFICE, OR ADD ANY NEW OFFICES
OR BUSINESS LOCATIONS, INCLUDING WAREHOUSES (UNLESS SUCH NEW OFFICES OR BUSINESS
LOCATIONS CONTAIN LESS THAN FIVE THOUSAND DOLLARS ($5,000.00) IN BORROWER’S
ASSETS OR PROPERTY), OR (B) CHANGE ITS JURISDICTION OF ORGANIZATION, OR (C)
CHANGE ITS ORGANIZATIONAL STRUCTURE OR TYPE, OR (D) CHANGE ITS LEGAL NAME, OR
(E) CHANGE ANY ORGANIZATIONAL NUMBER (IF ANY) ASSIGNED BY ITS JURISDICTION OF
ORGANIZATION.


 


7.3                               MERGERS OR ACQUISITIONS.  MERGE OR
CONSOLIDATE, OR PERMIT ANY OF ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH ANY
OTHER PERSON, OR ACQUIRE, OR PERMIT ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR
SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR PROPERTY OF ANOTHER PERSON.   A
SUBSIDIARY MAY MERGE OR CONSOLIDATE INTO ANOTHER SUBSIDIARY OR INTO BORROWER. 
NOTWITHSTANDING THE FOREGOING, BORROWER MAY MERGE WITH OR BE ACQUIRED BY A NEW
YORK STOCK EXCHANGE (“NYSE”) OR NASDAQ NATIONAL MARKET (“NASDAQ”) LISTED COMPANY
(OR WHOLLY-OWNED DIRECT OR INDIRECT SUBSIDIARY OF SAME) IN A TRANSACTION IN
WHICH THE CONSIDERATION CONSISTS OF CASH OR SECURITIES LISTED ON THE NYSE OR
NASDAQ AND IN WHICH THE ACQUIRING COMPANY CAUSES ALL OBLIGATIONS TO BE PAID
CONTEMPORANEOUSLY WITH THE CLOSING OF SUCH TRANSACTION.


 


7.4                               INDEBTEDNESS.  CREATE, INCUR, ASSUME, OR BE
LIABLE FOR ANY INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY TO DO SO, OTHER THAN
PERMITTED INDEBTEDNESS.


 


7.5                               ENCUMBRANCE.  CREATE, INCUR, OR ALLOW ANY LIEN
ON ANY OF ITS PROPERTY, INCLUDING THE INTELLECTUAL PROPERTY, OR ASSIGN OR CONVEY
ANY RIGHT TO RECEIVE INCOME, INCLUDING THE SALE OF ANY ACCOUNTS, OR PERMIT ANY
OF ITS SUBSIDIARIES TO DO SO, EXCEPT FOR PERMITTED LIENS, OR PERMIT ANY
COLLATERAL NOT TO BE SUBJECT TO THE FIRST PRIORITY SECURITY INTEREST GRANTED
HEREIN.  THE COLLATERAL MAY ALSO BE SUBJECT TO PERMITTED LIENS.


 


7.6                               DISTRIBUTIONS; INVESTMENTS.  (A) DIRECTLY OR
INDIRECTLY ACQUIRE OR OWN ANY PERSON, OR MAKE ANY INVESTMENT IN ANY PERSON,
OTHER THAN PERMITTED INVESTMENTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO; OR
(B) PAY ANY DIVIDENDS OR MAKE ANY DISTRIBUTION OR PAYMENT OR REDEEM, RETIRE OR
PURCHASE ANY CAPITAL STOCK OTHER THAN PERMITTED DISTRIBUTIONS.


 


7.7                               TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR
INDIRECTLY ENTER INTO OR PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY
AFFILIATE OF BORROWER, EXCEPT FOR PERMITTED AFFILIATE TRANSACTIONS.


 


7.8                               SUBORDINATED DEBT.  MAKE OR PERMIT ANY PAYMENT
ON ANY SUBORDINATED DEBT, EXCEPT UNDER THE TERMS OF THE SUBORDINATED DEBT, OR
AMEND ANY PROVISION IN ANY DOCUMENT RELATING TO THE SUBORDINATED DEBT

 

7

--------------------------------------------------------------------------------


 


7.9                               COMPLIANCE.  (A) BECOME AN “INVESTMENT
COMPANY” OR A COMPANY CONTROLLED BY AN “INVESTMENT COMPANY”, UNDER THE
INVESTMENT COMPANY ACT OF 1940 OR UNDERTAKE AS ONE OF ITS IMPORTANT ACTIVITIES
EXTENDING CREDIT TO PURCHASE OR CARRY MARGIN STOCK, OR USE THE PROCEEDS OF ANY
CREDIT EXTENSION FOR THAT PURPOSE; (B) FAIL TO MEET THE MINIMUM FUNDING
REQUIREMENTS OF ERISA, OR PERMIT A REPORTABLE EVENT OR PROHIBITED TRANSACTION,
AS DEFINED IN ERISA, TO OCCUR; OR (C) FAIL TO COMPLY WITH THE FEDERAL FAIR LABOR
STANDARDS ACT OR VIOLATE ANY OTHER LAW OR REGULATION, IF THE VIOLATION COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS
OR OPERATIONS OR WOULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE
CHANGE, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO.


 

8                                         EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default hereunder (an
“Event of Default”):

 


8.1                               PAYMENT DEFAULT.  BORROWER FAILS TO PAY ANY OF
THE OBLIGATIONS WITHIN THREE (3) DAYS AFTER THEIR DUE DATE. DURING SUCH THREE
(3) DAY PERIOD THE FAILURE TO CURE THE DEFAULT SHALL NOT CONSTITUTE AN EVENT OF
DEFAULT (BUT NO CREDIT EXTENSION SHALL BE MADE DURING SUCH CURE PERIOD).


 


8.2                               COVENANT DEFAULT.  (A)  BORROWER FAILS OR
NEGLECTS TO PERFORM ANY OBLIGATION IN SECTION 6.2, 6.6 OR VIOLATES ANY COVENANT
IN ARTICLE 7;  OR (B)  BORROWER FAILS OR NEGLECTS TO PERFORM, KEEP, OR OBSERVE
ANY OTHER MATERIAL TERM, PROVISION, CONDITION, COVENANT OR AGREEMENT CONTAINED
IN THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS, AND AS TO ANY DEFAULT UNDER SUCH
OTHER MATERIAL TERM, PROVISION, CONDITION, COVENANT OR AGREEMENT THAT CAN BE
CURED, HAS FAILED TO CURE THE DEFAULT WITHIN TEN (10) DAYS AFTER THE OCCURRENCE
THEREOF; PROVIDED, HOWEVER, THAT IF THE DEFAULT CANNOT BY ITS NATURE BE CURED
WITHIN THE TEN (10) DAY PERIOD OR CANNOT AFTER DILIGENT ATTEMPTS BY BORROWER BE
CURED WITHIN SUCH TEN (10) DAY PERIOD, AND SUCH DEFAULT IS LIKELY TO BE CURED
WITHIN A REASONABLE TIME, THEN BORROWER SHALL HAVE AN ADDITIONAL PERIOD (WHICH
SHALL NOT IN ANY CASE EXCEED THIRTY (30) DAYS) TO ATTEMPT TO CURE SUCH DEFAULT,
AND WITHIN SUCH REASONABLE TIME PERIOD THE FAILURE TO HAVE CURED SUCH DEFAULT
SHALL NOT BE DEEMED AN EVENT OF DEFAULT (PROVIDED THAT NO CREDIT EXTENSIONS
SHALL BE MADE DURING SUCH CURE PERIOD).  GRACE PERIODS PROVIDED UNDER THIS
SECTION SHALL NOT APPLY, AMONG OTHER THINGS, TO FINANCIAL COVENANTS OR ANY OTHER
COVENANTS THAT ARE REQUIRED TO BE SATISFIED, COMPLETED OR TESTED BY A DATE
CERTAIN.


 


8.3                               MATERIAL ADVERSE CHANGE.  A MATERIAL ADVERSE
CHANGE OCCURS.


 


8.4                               ATTACHMENT.  (A) ANY MATERIAL PORTION OF
BORROWER’S ASSETS IS ATTACHED, SEIZED, LEVIED ON, OR COMES INTO POSSESSION OF A
TRUSTEE OR RECEIVER AND THE ATTACHMENT, SEIZURE OR LEVY IS NOT REMOVED IN TEN
(10) DAYS; (B) THE SERVICE OF PROCESS UPON BORROWER SEEKING TO ATTACH, BY
TRUSTEE OR SIMILAR PROCESS, ANY FUNDS OF BORROWER ON DEPOSIT WITH BANK, OR ANY
ENTITY UNDER CONTROL OF BANK (INCLUDING A SUBSIDIARY); (C) BORROWER IS ENJOINED,
RESTRAINED, OR PREVENTED BY COURT ORDER FROM CONDUCTING A MATERIAL PART OF ITS
BUSINESS; (D) A JUDGMENT OR OTHER CLAIM BECOMES A LIEN ON A MATERIAL PORTION OF
BORROWER’S ASSETS; OR (E) A NOTICE OF LIEN, LEVY, OR ASSESSMENT IS FILED AGAINST
ANY OF BORROWER’S ASSETS BY ANY GOVERNMENT AGENCY AND NOT PAID OR RELEASED
WITHIN TEN (10) DAYS AFTER BORROWER RECEIVES NOTICE.  THESE ARE NOT EVENTS OF
DEFAULT IF STAYED OR IF A BOND IS POSTED PENDING CONTEST BY BORROWER (BUT NO
CREDIT EXTENSIONS SHALL BE MADE DURING THE CURE PERIOD).


 


8.5                               INSOLVENCY.  (A) BORROWER IS UNABLE TO PAY ITS
DEBTS (INCLUDING TRADE DEBTS) AS THEY BECOME DUE OR OTHERWISE BECOMES INSOLVENT;
(B) BORROWER BEGINS AN INSOLVENCY PROCEEDING; OR (C) AN INSOLVENCY PROCEEDING IS
BEGUN AGAINST BORROWER AND NOT DISMISSED OR STAYED WITHIN FORTY-FIVE (45) DAYS
(BUT NO CREDIT EXTENSIONS SHALL BE MADE BEFORE ANY INSOLVENCY PROCEEDING IS
DISMISSED).


 


8.6                               OTHER AGREEMENTS.  IF THERE IS A DEFAULT IN
ANY AGREEMENT FOR BORROWED MONEY TO WHICH BORROWER IS A PARTY WITH A THIRD PARTY
OR PARTIES RESULTING IN A RIGHT BY SUCH THIRD PARTY OR PARTIES, WHETHER OR NOT
EXERCISED, TO ACCELERATE THE MATURITY OF ANY INDEBTEDNESS IN AN AMOUNT IN EXCESS
OF ONE HUNDRED THOUSAND DOLLARS ($100,000.00) OR THAT COULD RESULT IN A MATERIAL
ADVERSE CHANGE.


 


8.7                               JUDGMENTS.  IF A JUDGMENT OR JUDGMENTS NOT
COVERED BY INSURANCE FOR THE PAYMENT OF MONEY IN AN AMOUNT, INDIVIDUALLY OR IN
THE AGGREGATE, OF AT LEAST ONE HUNDRED THOUSAND DOLLARS ($100,000.00) SHALL BE
RENDERED AGAINST BORROWER AND SHALL REMAIN UNSATISFIED AND UNSTAYED FOR A PERIOD
OF TEN (10) DAYS (PROVIDED THAT NO CREDIT EXTENSIONS WILL BE MADE PRIOR TO THE
SATISFACTION OR STAY OF SUCH JUDGMENT).

 

8

--------------------------------------------------------------------------------


 


8.8                               MISREPRESENTATIONS.  IF BORROWER OR ANY PERSON
ACTING FOR BORROWER MAKES ANY MATERIAL MISREPRESENTATION OR MATERIAL
MISSTATEMENT NOW OR LATER IN ANY WARRANTY OR REPRESENTATION IN THIS AGREEMENT OR
IN ANY WRITING DELIVERED TO BANK OR TO INDUCE BANK TO ENTER THIS AGREEMENT OR
ANY LOAN DOCUMENT.


 


8.9                               SUBORDINATED DEBT. A DEFAULT OR BREACH OCCURS
UNDER ANY AGREEMENT BETWEEN BORROWER AND ANY CREDITOR OF BORROWER THAT SIGNED A
SUBORDINATION AGREEMENT WITH BANK, OR ANY CREDITOR THAT HAS SIGNED A
SUBORDINATION AGREEMENT WITH BANK BREACHES ANY TERMS OF THE SUBORDINATION
AGREEMENT.


 

9                                         BANK’S RIGHTS AND REMEDIES

 


9.1                               RIGHTS AND REMEDIES.  WHEN AN EVENT OF DEFAULT
OCCURS AND CONTINUES, BANK MAY, WITHOUT NOTICE OR DEMAND, DO ANY OR ALL OF THE
FOLLOWING:


 

(A)                                  DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND
PAYABLE (BUT IF AN EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS ALL
OBLIGATIONS ARE IMMEDIATELY DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

 

(B)                                 STOP ADVANCING MONEY OR EXTENDING CREDIT FOR
BORROWER’S BENEFIT UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN
BORROWER AND BANK;

 

(C)                                  SETTLE OR ADJUST DISPUTES AND CLAIMS
DIRECTLY WITH ACCOUNT DEBTORS FOR AMOUNTS, ON TERMS AND IN ANY ORDER THAT BANK
CONSIDERS ADVISABLE AND NOTIFY ANY PERSON OWING BORROWER MONEY OF BANK’S
SECURITY INTEREST IN SUCH FUNDS AND VERIFY AND/OR COLLECT THE AMOUNTS OWED BY
SUCH ACCOUNT DEBTORS.  AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, ANY AMOUNTS
RECEIVED BY BORROWER SHALL BE HELD IN TRUST BY BORROWER FOR BANK, AND, IF
REQUESTED BY BANK, BORROWER SHALL IMMEDIATELY DELIVER SUCH RECEIPTS TO BANK IN
THE FORM RECEIVED FROM THE ACCOUNT DEBTOR, WITH PROPER ENDORSEMENTS FOR DEPOSIT;

 

(D)                                 MAKE ANY PAYMENTS AND DO ANY ACTS IT
CONSIDERS NECESSARY OR REASONABLE TO PROTECT ITS SECURITY INTEREST IN THE
COLLATERAL.  BORROWER SHALL ASSEMBLE THE COLLATERAL IF BANK REQUESTS AND MAKE IT
AVAILABLE AS BANK DESIGNATES.  BANK MAY ENTER PREMISES WHERE THE COLLATERAL IS
LOCATED, TAKE AND MAINTAIN POSSESSION OF ANY PART OF THE COLLATERAL, AND PAY,
PURCHASE, CONTEST, OR COMPROMISE ANY LIEN WHICH APPEARS TO BE PRIOR OR SUPERIOR
TO ITS SECURITY INTEREST AND PAY ALL EXPENSES INCURRED. BORROWER GRANTS BANK A
LICENSE TO ENTER AND OCCUPY ANY OF ITS PREMISES, WITHOUT CHARGE, TO EXERCISE ANY
OF BANK’S RIGHTS OR REMEDIES;

 

(E)                                  APPLY TO THE OBLIGATIONS ANY (I) BALANCES
AND DEPOSITS OF BORROWER IT HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING TO OR
FOR THE CREDIT OR THE ACCOUNT OF BORROWER;

 

(F)                                    SHIP, RECLAIM, RECOVER, STORE, FINISH,
MAINTAIN, REPAIR, PREPARE FOR SALE, ADVERTISE FOR SALE, AND SELL THE
COLLATERAL.  BANK IS HEREBY GRANTED A NON-EXCLUSIVE, ROYALTY-FREE LICENSE OR
OTHER RIGHT TO USE, WITHOUT CHARGE, BORROWER’S LABELS, PATENTS, COPYRIGHTS, MASK
WORKS, RIGHTS OF USE OF ANY NAME, TRADE SECRETS, TRADE NAMES, TRADEMARKS,
SERVICE MARKS, AND ADVERTISING MATTER, OR ANY SIMILAR PROPERTY AS IT PERTAINS TO
THE COLLATERAL, IN COMPLETING PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING
ANY COLLATERAL AND, IN CONNECTION WITH BANK’S EXERCISE OF ITS RIGHTS UNDER THIS
SECTION, BORROWER’S RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS INURE
TO BANK’S BENEFIT;

 

(G)                                 PLACE A “HOLD” ON ANY ACCOUNT MAINTAINED
WITH BANK AND/OR DELIVER A NOTICE OF EXCLUSIVE CONTROL, ANY ENTITLEMENT ORDER,
OR OTHER DIRECTIONS OR INSTRUCTIONS PURSUANT TO ANY CONTROL AGREEMENT OR SIMILAR
AGREEMENTS PROVIDING CONTROL OF ANY COLLATERAL; AND

 

(H)                                 EXERCISE ALL RIGHTS AND REMEDIES AND DISPOSE
OF THE COLLATERAL ACCORDING TO THE CODE.

 


9.2                               POWER OF ATTORNEY.  BORROWER HEREBY
IRREVOCABLY APPOINTS BANK AS ITS LAWFUL ATTORNEY-IN-FACT, TO BE EFFECTIVE UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO:  (A)
ENDORSE BORROWER’S NAME ON ANY CHECKS OR OTHER FORMS OF PAYMENT OR SECURITY; (B)
SIGN BORROWER’S NAME ON ANY INVOICE OR BILL OF LADING FOR ANY ACCOUNT OR DRAFTS
AGAINST ACCOUNT DEBTORS; (C) SETTLE AND ADJUST DISPUTES AND CLAIMS ABOUT THE
ACCOUNTS DIRECTLY WITH ACCOUNT DEBTORS, FOR AMOUNTS AND ON TERMS BANK DETERMINES
REASONABLE; (D) MAKE, SETTLE, AND ADJUST ALL CLAIMS UNDER BORROWER’S INSURANCE
POLICIES; AND (E) TRANSFER THE COLLATERAL INTO THE NAME OF BANK OR A THIRD PARTY
AS

 

9

--------------------------------------------------------------------------------


 


THE CODE PERMITS.  BORROWER HEREBY APPOINTS BANK AS ITS LAWFUL ATTORNEY-IN-FACT
TO SIGN BORROWER’S NAME ON ANY DOCUMENTS NECESSARY TO PERFECT OR CONTINUE THE
PERFECTION OF ANY SECURITY INTEREST REGARDLESS OF WHETHER AN EVENT OF DEFAULT
HAS OCCURRED UNTIL ALL OBLIGATIONS HAVE BEEN SATISFIED IN FULL AND BANK IS UNDER
NO FURTHER OBLIGATION TO MAKE CREDIT EXTENSIONS HEREUNDER.  BANK’S FOREGOING
APPOINTMENT AS BORROWER’S ATTORNEY IN FACT, AND ALL OF BANK’S RIGHTS AND POWERS,
COUPLED WITH AN INTEREST, ARE IRREVOCABLE UNTIL ALL OBLIGATIONS HAVE BEEN FULLY
REPAID AND PERFORMED AND BANK’S OBLIGATION TO PROVIDE CREDIT EXTENSIONS
TERMINATES.


 


9.3                               BANK EXPENSES.  ANY AMOUNTS PAID BY BANK AS
PROVIDED HEREIN SHALL CONSTITUTE BANK EXPENSES AND ARE IMMEDIATELY DUE AND
PAYABLE, AND SHALL BEAR INTEREST AT THE THEN APPLICABLE RATE HEREUNDER AND BE
SECURED BY THE COLLATERAL.  NO PAYMENTS BY BANK SHALL BE DEEMED AN AGREEMENT TO
MAKE SIMILAR PAYMENTS IN THE FUTURE OR BANK’S WAIVER OF ANY EVENT OF DEFAULT.


 


9.4                               BANK’S LIABILITY FOR COLLATERAL.  SO LONG AS
BANK COMPLIES WITH REASONABLE BANKING PRACTICES REGARDING THE SAFEKEEPING OF
COLLATERAL AND SECTION 9-207 OF THE CODE, BANK SHALL NOT BE LIABLE OR
RESPONSIBLE FOR: (A) THE SAFEKEEPING OF THE COLLATERAL; (B) ANY LOSS OR DAMAGE
TO THE COLLATERAL; (C) ANY DIMINUTION IN THE VALUE OF THE COLLATERAL; OR (D) ANY
ACT OR DEFAULT OF ANY CARRIER, WAREHOUSEMAN, BAILEE, OR OTHER PERSON.  BORROWER
BEARS ALL RISK OF LOSS, DAMAGE OR DESTRUCTION OF THE COLLATERAL.


 


9.5                               REMEDIES CUMULATIVE.  BANK’S RIGHTS AND
REMEDIES UNDER THIS AGREEMENT, THE LOAN DOCUMENTS, AND ALL OTHER AGREEMENTS ARE
CUMULATIVE.  BANK HAS ALL RIGHTS AND REMEDIES PROVIDED UNDER THE CODE, BY LAW,
OR IN EQUITY. BANK’S EXERCISE OF ONE RIGHT OR REMEDY IS NOT AN ELECTION, AND
BANK’S WAIVER OF ANY EVENT OF DEFAULT IS NOT A CONTINUING WAIVER. BANK’S DELAY
IS NOT A WAIVER, ELECTION, OR ACQUIESCENCE. NO WAIVER HEREUNDER SHALL BE
EFFECTIVE UNLESS SIGNED BY BANK AND THEN IS ONLY EFFECTIVE FOR THE SPECIFIC
INSTANCE AND PURPOSE FOR WHICH IT WAS GIVEN.


 


9.6                               DEMAND WAIVER.  BORROWER WAIVES DEMAND, NOTICE
OF DEFAULT OR DISHONOR, NOTICE OF PAYMENT AND NONPAYMENT, NOTICE OF ANY DEFAULT,
NONPAYMENT AT MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL
OF ACCOUNTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK
ON WHICH BORROWER IS LIABLE.


 

10                                  NOTICES

 

All notices or demands by any party to this Agreement or any related agreement
must be in writing and be personally delivered or sent by an overnight delivery
service, by certified mail, postage prepaid, return receipt requested, or by
facsimile at the addresses listed below.  Either Bank or Borrower may change its
notice address by giving the other party written notice.

 

If to Borrower:

 

Physiometrix, Inc.

 

 

5 Billerica Park, 101 Billerica Avenue

 

 

North Billerica, Massachusetts 01862

 

 

Attn: Mr. Daniel Muehl, Chief Financial Officer

 

 

FAX: (978)                         

 

 

 

If to Bank:

 

Silicon Valley Bank

 

 

One Newton Executive Park, Suite 200

 

 

2221 Washington Street

 

 

Newton, Massachusetts 02462

 

 

Attn: Mr. Michael Hanewich

 

 

Fax: (617) 969-4395

 

 

 

with a copy to:

 

Riemer & Braunstein LLP

 

 

Three Center Plaza

 

 

Boston, Massachusetts 02108

 

 

Attn: David A. Ephraim, Esquire

 

 

FAX: (617) 880-3456

 

10

--------------------------------------------------------------------------------


 

11                                  CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Massachusetts; provided, however, that if for
any reason Bank cannot avail itself of such courts in the Commonwealth of
Massachusetts, Borrower accepts jurisdiction of the courts and venue in Santa
Clara County, California.  NOTWITHSTANDING THE FOREGOING, BANK SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION WHICH BANK REASONABLY DEEMS NECESSARY OR
APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S
RIGHTS AGAINST BORROWER OR ITS PROPERTY.

 

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12                                  GENERAL PROVISIONS

 


12.1                        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND IS
FOR THE BENEFIT OF THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  BORROWER
MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS UNDER IT WITHOUT
BANK’S PRIOR WRITTEN CONSENT WHICH MAY BE GRANTED OR WITHHELD IN BANK’S
DISCRETION.  BANK HAS THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO BORROWER,
TO SELL, TRANSFER, ASSIGN, NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY PART
OF, OR ANY INTEREST IN, BANK’S OBLIGATIONS, RIGHTS AND BENEFITS UNDER THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY RELATED AGREEMENT.


 


12.2                        INDEMNIFICATION.  BORROWER HEREBY INDEMNIFIES,
DEFENDS AND HOLDS BANK AND ITS DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS
HARMLESS AGAINST:  (A) ALL OBLIGATIONS, DEMANDS, CLAIMS, AND LIABILITIES
ASSERTED BY ANY OTHER PARTY OR PERSON IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS; AND (B) ALL LOSSES OR BANK EXPENSES
INCURRED, OR PAID BY BANK FROM, FOLLOWING, OR CONSEQUENTIAL TO TRANSACTIONS
BETWEEN BANK AND BORROWER (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES),
EXCEPT FOR LOSSES CAUSED BY BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


12.3                        RIGHT OF SET OFF.   BORROWER HEREBY GRANTS TO BANK,
A LIEN, SECURITY INTEREST AND RIGHT OF SET OFF AS SECURITY FOR ALL OBLIGATIONS
TO BANK, WHETHER NOW EXISTING OR HEREAFTER ARISING UPON AND AGAINST ALL
DEPOSITS, CREDITS, COLLATERAL AND PROPERTY, NOW OR HEREAFTER IN THE POSSESSION,
CUSTODY, SAFEKEEPING OR CONTROL OF BANK OR ANY ENTITY UNDER THE CONTROL OF BANK
(INCLUDING A BANK SUBSIDIARY) OR IN TRANSIT TO ANY OF THEM.  AT ANY TIME AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT DEMAND
OR NOTICE, BANK MAY SET OFF THE SAME OR ANY PART THEREOF AND APPLY THE SAME TO
ANY LIABILITY OR OBLIGATION OF BORROWER EVEN THOUGH UNMATURED AND REGARDLESS OF
THE ADEQUACY OF ANY OTHER COLLATERAL SECURING THE OBLIGATIONS.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


 


12.4                        TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE
PERFORMANCE OF ALL OBLIGATIONS IN THIS AGREEMENT.


 


12.5                        SEVERABILITY OF PROVISION.  EACH PROVISION OF THIS
AGREEMENT IS SEVERABLE FROM EVERY OTHER PROVISION IN DETERMINING THE
ENFORCEABILITY OF ANY PROVISION.


 


12.6                        AMENDMENTS IN WRITING; INTEGRATION.  ALL AMENDMENTS
TO THIS AGREEMENT MUST BE IN WRITING SIGNED BY BOTH BANK AND BORROWER.  THIS
AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT ABOUT THIS
SUBJECT MATTER, AND SUPERSEDE PRIOR NEGOTIATIONS OR AGREEMENTS.  ALL PRIOR
AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS
BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AGREEMENT AND THE LOAN
DOCUMENTS MERGE INTO THIS AGREEMENT AND THE LOAN DOCUMENTS.

 

11

--------------------------------------------------------------------------------


 


12.7                        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH
OF WHICH, WHEN EXECUTED AND DELIVERED, ARE AN ORIGINAL, AND ALL TAKEN TOGETHER,
CONSTITUTE ONE AGREEMENT.


 


12.8                        SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND
WARRANTIES MADE IN THIS AGREEMENT CONTINUE IN FULL FORCE UNTIL THIS AGREEMENT
HAS TERMINATED PURSUANT TO ITS TERMS, AND ALL OBLIGATIONS HAVE BEEN SATISFIED.. 
THE OBLIGATION OF BORROWER IN SECTION 12.2 TO INDEMNIFY BANK SHALL SURVIVE UNTIL
THE STATUTE OF LIMITATIONS WITH RESPECT TO SUCH CLAIM OR CAUSE OF ACTION SHALL
HAVE RUN.


 


12.9                        CONFIDENTIALITY.  IN HANDLING ANY CONFIDENTIAL
INFORMATION, BANK SHALL EXERCISE THE SAME DEGREE OF CARE THAT IT EXERCISES FOR
ITS OWN PROPRIETARY INFORMATION, BUT DISCLOSURE OF INFORMATION MAY BE MADE: (A)
TO BANK’S SUBSIDIARIES OR AFFILIATES IN CONNECTION WITH THEIR BUSINESS WITH
BORROWER; (B) TO PROSPECTIVE TRANSFEREES OR PURCHASERS OF ANY INTEREST IN THE
CREDIT EXTENSIONS (PROVIDED, HOWEVER, BANK SHALL USE COMMERCIALLY REASONABLE
EFFORTS IN OBTAINING SUCH PROSPECTIVE TRANSFEREE’S OR PURCHASER’S AGREEMENT TO
THE TERMS OF THIS PROVISION); (C) AS REQUIRED BY LAW, REGULATION, SUBPOENA, OR
OTHER ORDER, (D) AS REQUIRED IN CONNECTION WITH BANK’S EXAMINATION OR AUDIT; AND
(E) AS BANK CONSIDERS APPROPRIATE IN EXERCISING REMEDIES UNDER THIS AGREEMENT. 
CONFIDENTIAL INFORMATION DOES NOT INCLUDE INFORMATION THAT EITHER: (I) IS IN THE
PUBLIC DOMAIN OR IN BANK’S POSSESSION WHEN DISCLOSED TO BANK, OR BECOMES PART OF
THE PUBLIC DOMAIN AFTER DISCLOSURE TO BANK; OR (II) IS DISCLOSED TO BANK BY A
THIRD PARTY, IF BANK DOES NOT KNOW THAT THE THIRD PARTY IS PROHIBITED FROM
DISCLOSING THE INFORMATION.


 

13                                  DEFINITIONS

 


13.1                        DEFINITIONS.  IN THIS AGREEMENT:


 

“Accounts” are all existing and later arising accounts, contract rights, and
other obligations owed Borrower in connection with its sale or lease of goods
(including licensing software and other technology) or provision of services,
all credit insurance, guaranties, other security and all merchandise returned or
reclaimed by Borrower and Borrower’s Books relating to any of the foregoing, as
such definition may be amended from time to time according to the Code.

 

“Advance” or “Advances” is a loan advance (or advances) under the Revolving
Line.

 

“Affiliate” is a Person that owns or controls directly or indirectly the Person,
any Person that controls or is controlled by or is under common control with the
Person, and each of that Person’s senior executive officers, directors, partners
and, for any Person that is a limited liability company, that Person’s managers
and members.

 

“Bank Expenses” are all audit fees and expenses and reasonable costs or expenses
(including reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including appeals or
Insolvency Proceedings).

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or storage or any
equipment containing the information.

 

 “Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

 “Closing Date” is the date of this Agreement.

 

“Code” is the Uniform Commercial Code as adopted in Massachusetts, as amended
and as may be amended and in effect from time to time.

 

 “Collateral” is any and all properties, rights and assets of Borrower granted
by Borrower to Bank or arising under the Code, now, or in the future, in which
Borrower obtains an interest, or the power to transfer rights, in the property
described on Exhibit A.

 

12

--------------------------------------------------------------------------------


 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices;  but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Copyrights” are all copyright rights, applications or registrations and like
protections in each work or authorship or derivative work, whether published or
not (whether or not it is a trade secret) now or later existing, created,
acquired or held.

 

“Credit Extension” is each Advance or any other extension of credit by Bank for
Borrower’s benefit.

 

 “Equipment” is all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

 “ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Article 8.

 

“GAAP” is generally accepted accounting principles in the United States.

 

 “Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.

 

 “Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” is:

 

(a)                                  Copyrights, Trademarks, Patents, and Mask
Works including amendments, renewals, extensions and all licenses or other
rights to use and all license fees and royalties from the use;

 

(b)                                 Any trade secrets and any Intellectual
Property rights in computer software and computer software products now or later
existing, created, acquired or held;

 

(c)                                  All design rights which may be available to
Borrower now or later created, acquired or held;

 

(d)                                 Any claims for damages (past, present or
future) for infringement of any of the rights above, with the right, but not the
obligation, to sue and collect damages for use or infringement of the
intellectual property rights above.

 

All proceeds and products of the foregoing, including all insurance, indemnity
or warranty payments.

 

“Inventory” is present and future inventory in which Borrower has any interest,
including merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products intended for sale or lease or
to be furnished under a contract of service, of every kind and description now
or later owned by or in

 

13

--------------------------------------------------------------------------------


 

the custody or possession, actual or constructive, of Borrower, including
inventory temporarily out of its custody or possession or in transit and
including returns on any accounts or other proceeds (including insurance
proceeds) from the sale or disposition of any of the foregoing and any documents
of title.

 

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“IP Agreement” is a certain Intellectual Property Security Agreement executed
and delivered by Borrower to Bank dated as of the Closing Date.

 

 “Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

“Loan Documents” are, collectively, this Agreement, any guaranties executed by
any Guarantor, and any other present or future agreement between Borrower and/or
for the benefit of Bank in connection with this Agreement, all as amended,
extended or restated.

 

“Mask Works” are all mask works or similar rights available for the protection
of semiconductor chips, now owned or later acquired.

 

“Material Adverse Change” is: (a) a material impairment in the perfection or
priority of Bank’s security interest in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; or (c) a material impairment of
the prospect of repayment of any portion of the Obligations.

 

“Obligations” are all liabilities, obligations, covenants, agreements, debts,
principal, interest, Bank Expenses and other amounts Borrower owes Bank now or
later, including letters of credit, cash management services, and foreign
exchange contracts, if any, and including interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank.

 

“Patents” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same

 

“Payment/Advance Form” is in the form of Exhibit B.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Affiliate Transactions” are:

 

(A)                                  TRANSACTIONS THAT ARE IN THE ORDINARY
COURSE OF BORROWER’S BUSINESS, UPON FAIR AND REASONABLE TERMS THAT ARE NO LESS
FAVORABLE TO BORROWER THAN WOULD BE OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH
A NON-AFFILIATED PERSON;

 

(B)                                 COMPENSATION AND BENEFIT ARRANGEMENTS
(INCLUDING THE GRANTING OF OPTIONS OR OTHER EQUITY COMPENSATION ARRANGEMENTS)
APPROVED BY OR PURSUANT TO ANY PLAN APPROVED BY THE BOARD OF DIRECTORS OF
BORROWER, AND ANY INDEMNIFICATION ARRANGEMENTS WITH EMPLOYEES, OFFICERS,
DIRECTORS OR CONSULTANTS; AND

 

(C)                                  ANY PERMITTED INVESTMENT.

 

“Permitted Distributions” are:

 

(A)                                  REPURCHASES OF STOCK FROM EMPLOYEES,
CONSULTANTS OR DIRECTORS OF BORROWER IN AN AGGREGATE AMOUNT NOT TO EXCEED ONE
HUNDRED THOUSAND DOLLARS ($100,000.00) IN ANY FISCAL YEAR, PROVIDED THAT NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD EXIST AFTER GIVING
EFFECT TO THE REPURCHASES;

 

(B)                                 DISTRIBUTIONS PAYABLE SOLELY IN CAPITAL
STOCK OF THE BORROWER;

 

14

--------------------------------------------------------------------------------


 

(C)                                  THE DISTRIBUTION OF NON-CASH RIGHTS IN
CONNECTION WITH ANY STOCKHOLDERS’ RIGHTS PLAN; AND

 

(d)                                 the conversion by Borrower of any of its
convertible securities into other securities pursuant to the terms of such
convertible securities or otherwise in exchange therefor, and payments in cash
for any fractional shares of such convertible securities.

 

“Permitted Indebtedness” is:

 

(a)                                  Borrower’s indebtedness to Bank under this
Agreement or the Loan Documents;

 

(b)                                 Indebtedness existing on the Closing Date
and shown on the Perfection Certificate;

 

(c)                                  Subordinated Debt;

 

(D)                                 INDEBTEDNESS TO TRADE CREDITORS INCURRED IN
THE ORDINARY COURSE OF BUSINESS;

 

(E)                                  INDEBTEDNESS SECURED BY PERMITTED LIENS;

 

(f)                                    Other Indebtedness in an aggregate
principal amount not to exceed One Hundred Thousand Dollars ($100,000.00); and

 

(e)                                  Extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (a) through
(f) above, provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose more burdensome terms upon Borrower or
its Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)                                  Investments shown on the Perfection
Certificate and existing on the Closing Date;

 

(b) (i)  marketable direct obligations issued or unconditionally guaranteed by
the United States or its agency or any state maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 1 year after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., (iii) Bank’s certificates of deposit issued
maturing no more than 1 year after issue, (iv) any other investments
administered through Bank;

 

(C)                                  INVESTMENTS CONSISTING OF THE ENDORSEMENT
OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN
THE ORDINARY COURSE OF BORROWER;

 

(D)                                 INVESTMENTS CONSISTING OF (I) TRAVEL
ADVANCES AND EMPLOYEE RELOCATION LOANS AND OTHER EMPLOYEE LOANS AND ADVANCES IN
THE ORDINARY COURSE OF BUSINESS, AND (II) LOANS TO EMPLOYEES, OFFICERS OR
DIRECTORS RELATING TO THE PURCHASE OF EQUITY SECURITIES OF BORROWER OR ITS
SUBSIDIARIES PURSUANT TO EMPLOYEE STOCK PURCHASE PLANS OR AGREEMENTS APPROVED BY
BORROWER’S BOARD OF DIRECTORS;

 

(E)                                  INVESTMENTS ACCEPTED IN CONNECTION WITH
TRANSFERS PERMITTED BY SECTION 7.1;

 

(F)                                    INVESTMENTS (INCLUDING DEBT OBLIGATIONS)
RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF CUSTOMERS OR
SUPPLIERS AND IN SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES
WITH, CUSTOMERS OR SUPPLIERS ARISING IN THE ORDINARY COURSE OF BUSINESS;

 

(G)                                 JOINT VENTURES OR STRATEGIC ALLIANCES IN THE
ORDINARY COURSE OF BORROWER’S BUSINESS CONSISTING OF THE NON-EXCLUSIVE LICENSING
OF TECHNOLOGY, THE DEVELOPMENT OF TECHNOLOGY

 

15

--------------------------------------------------------------------------------


 

or the providing of technical support, provided that any cash investments by
Borrower do not exceed One Hundred Thousand Dollars ($100,000.00) in the
aggregate in any fiscal year; and

 

(h)                                 Other Investments not otherwise permitted by
Section 7.6 not exceeding Fifty Thousand Dollars ($50,000.00) in the aggregate
outstanding at any time.

 

 “Permitted Liens” are:

 

(a)                                  Liens existing on the Closing Date and
shown on the Perfection Certificate or arising under this Agreement or other
Loan Documents;

 

(b)                                 Liens for taxes, fees, assessments or other
government charges or levies, either not delinquent or being contested in good
faith and for which Borrower maintains adequate reserves on its Books, if they
have no priority over any of Bank’s security interests;

 

(c)                                  Purchase money Liens (i) on Equipment
acquired or held by Borrower incurred for financing the acquisition of the
Equipment securing no more than One Hundred Thousand Dollars ($100,000.00) in
the aggregate amount outstanding, or (ii) existing on equipment when acquired,
if the Lien is confined to the property and improvements and the proceeds of the
equipment;

 

(d)                                 Leases or subleases and non-exclusive
licenses or sublicenses granted in the ordinary course of Borrower’s business,
if the leases, subleases, licenses and sublicenses permit granting Bank a
security interest;

 

(e)                                  Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default;

 

(f)                                    Liens in favor of other financial
institutions arising in connection with Borrower’s deposit accounts or
securities accounts held at such institutions, provided that Bank has a
perfected security interest in the amounts held in such deposit accounts or
securities accounts;

 

(g)                                 Bankers’ liens, rights of setoff and similar
Liens incurred on deposits made in the ordinary course of business;

 

(h)                                 Carriers’, warehousemen’s, materialmen’s,
mechanics’, repairmen’s, employees’ or other like Liens arising in the ordinary
course of business and which are not delinquent for more than 30 days or are
being contested in good faith by appropriate proceedings;

 

(I)                                     LIENS IN FAVOR OF CUSTOMS AND REVENUE
AUTHORITIES ARISING AS A MATTER OF LAW TO SECURE PAYMENTS OF CUSTOMS DUTIES IN
CONNECTION WITH THE IMPORTATION OF GOODS;

 

(J)                                     LIENS ON INSURANCE PROCEEDS IN FAVOR OF
INSURANCE COMPANIES GRANTED SOLELY AS SECURITY FOR FINANCED PREMIUMS;

 

(K)                                  EASEMENTS, RESERVATIONS, RESTRICTIONS,
RIGHTS-OF-WAY, MINOR DEFECTS OR IRREGULARITIES IN TITLE AND OTHER SIMILAR
CHARGES OR ENCUMBRANCES AFFECTING REAL PROPERTY;

 

(L)                                     DEPOSITS OR PLEDGES TO SECURE THE
PERFORMANCE OF BIDS, TENDERS, CONTRACTS, PUBLIC OR STATUTORY OBLIGATIONS,
SURETY, STAY, APPEAL, INDEMNITY, PERFORMANCE OR OTHER SIMILAR BONDS OR SIMILAR
OBLIGATIONS ARISING IN THE ORDINARY COURSE OF BUSINESS;

 

(M)                               LIENS TO SECURE PAYMENT OF WORKERS’
COMPENSATION, EMPLOYMENT INSURANCE, OLD AGE PENSIONS, SOCIAL SECURITY OR OTHER
LIKE OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

16

--------------------------------------------------------------------------------


 

(N)                                 PURPORTED LIENS EVIDENCED BY THE FILING OF
PRECAUTIONARY UCC FINANCING STATEMENTS RELATING SOLELY TO OPERATING LEASES OF
PERSONAL PROPERTY; AND

 

(O)                                 LIENS INCURRED IN THE EXTENSION, RENEWAL OR
REFINANCING OF THE INDEBTEDNESS SECURED BY LIENS DESCRIBED IN (A) THROUGH (N),
BUT ANY EXTENSION, RENEWAL OR REPLACEMENT LIEN MUST BE LIMITED TO THE PROPERTY
ENCUMBERED BY THE EXISTING LIEN AND THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS MAY
NOT INCREASE.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

 “Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 

“Responsible Officer” is each of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Revolving Line” is an Advance or Advances of up to One Million Dollars
($1,000,000.00).

 

“Revolving Line Availability” is defined in Section 2.1.1(a).

 

“Revolving Line Maturity Date” is the earlier to occur of (i) April ___, 2006,
and (ii) the consummation of (x) the sale of all or substantially all of the
assets of Borrower or (y) an acquisition, whether by merger or otherwise, of all
or substantially all of the capital stock of Borrower, pursuant to the terms and
conditions of Section 7.3.

 

“Sale Agreement Event” shall mean receipt by the Borrower of a signed purchase
agreement for the sale of all or substantially all of the assets of, or
controlling interest in, Borrower.

 

 “Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s
debt to Bank (pursuant to a subordination agreement entered into between Bank,
Borrower and the subordinated creditor), on terms acceptable to Bank.

 

“Subsidiary” is any Person, or any other business entity of which more than 50%
of the voting stock or other equity interests is owned or controlled, directly
or indirectly, by the Person or one or more Affiliates of the Person.

 

 “Trademarks” are trademark and service mark rights, registered or not,
applications to register and registrations and like protections, and the entire
goodwill of the business of Borrower connected with the trademarks.

 

[Remainder of Page Intentionally Left Blank]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the date first above written.

 

BORROWER:

 

PHYSIOMETRICS, INC.

 

By

 

 

Name:

 

 

Title:

 

 

 

BANK:

 

SILICON VALLEY BANK

 

By

 

 

Name:

 

 

Title:

 

 

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following:

 

All goods, equipment, inventory, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, general intangibles (including
payment intangibles), accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), commercial tort claims,
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

Any Copyright rights, Copyright applications, Copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, now owned or later acquired; any Patents, Trademarks, service marks
and applications therefor; trade styles, trade names, any trade secret rights,
including any rights to unpatented inventions, know-how, operating manuals,
license rights and agreements and confidential information, now owned or
hereafter acquired; or any claims for damages by way of any past, present and
future infringement of any of the foregoing; and

 

All Borrower’s Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Loan Payment/Advance Request Form

Deadline for same day processing is 3:00 E.S.T.

Fax To: (617) 969-5965

 

 

 

Date:

 

 

LOAN PAYMENT:

 

 

 

 

 

 

 

 

Physiometrix, Inc.

 

From Account #

 

 

 

To Account #

 

 

 

(Deposit Account #)

 

 

(Loan Account #)

 

Principal $

 

 

 

and/or Interest $

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Signature:

 

 

 

Phone Number:

 

 

 

LOAN ADVANCE:

 

 

 

 

 

 

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

 

 

 

 

From Account #

 

 

 

To Account #

 

 

 

(Loan Account #)

 

 

(Deposit Account #)

 

 

 

 

 

Amount of Advance $

 

 

 

 

 

 

 

 

 

All Borrower’s representation and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
telephone transfer request for an advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of such date:

 

 

 

 

 

Authorized Signature:

 

 

Phone Number:

 

 

 

OUTGOING WIRE REQUEST

 

 

 

Complete only if all or a portion of funds from the loan advance above are to be
wired.

 

Deadline for same day processing is 3:00 pm, E.S.T.

 

 

 

 

 

 

 

Beneficiary Name:

 

 

Amount of Wire: $

 

 

 

 

 

 

 

 

Beneficiary Bank:

 

 

Account Number:

 

 

 

 

 

 

City and State:

 

 

 

 

 

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

 

 

(For International Wire Only)

 

 

 

 

 

Intermediary Bank:

 

 

Transit (ABA) #:

 

 

 

 

 

 

 

 

For Further Credit to:

 

 

 

 

 

 

 

 

 

Special Instruction:

 

 

 

 

 

 

 

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

 

 

 

 

Authorized Signature:

 

 

2nd Signature (If Required):

 

 

 

 

 

 

Print Name/Title:

 

 

Print Name/Title:

 

 

 

 

 

 

Telephone #

 

 

Telephone #

 

 

 

B-2

--------------------------------------------------------------------------------